Case 11-51844-wlh     Doc 34 Filed 04/08/20 Entered 04/09/20 01:25:48              Desc Imaged
                            Certificate of Notice Page 1 of 3




      IT IS ORDERED as set forth below:



      Date: April 6, 2020
                                                       _____________________________________
                                                                  Wendy L. Hagenau
                                                             U.S. Bankruptcy Court Judge

   _______________________________________________________________



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION
    .
    IN RE:                                  :            CASE NO. 11-51844-WLH
                                            :
    MARK A. RICHARDS                        :            CHAPTER 7
                                            :
                Debtor(s).                  :            JUDGE WENDY L. HAGENAU
    ______________________________________ :
                                            :
    CARRINGTON MORTGAGE SERVICES, LLC :
                                            :
                Movant(s)                   :
    _______________________________________ :
                                            :
    MARK A. RICHARDS                        :
                                            :
                RESPONDENT                  :

                                             ORDER

           Carrington Mortgage Service, LLC (the Movant) in the above-styled case filed a Motion

    to Extend Time (“Motion”) to Respond [Doc #32] to Mark A. Richards (the Debtor) Motion for
Case 11-51844-wlh       Doc 34 Filed 04/08/20 Entered 04/09/20 01:25:48             Desc Imaged
                              Certificate of Notice Page 2 of 3


           Contempt, Return of Debtor's Funds and to Set Aside Certain Real Estate Transactions

    [Doc #31]. Upon consideration of the Motion and for cause shown, it is hereby

           ORDERED that this case has not been reopened and the Debtor’s Motion at [Doc #31] is

    not before the Court for consideration. No deadline to respond has yet been established by the

    Court or by rule.

           The Clerk’s Office is hereby directed to serve a copy of this Order on the Debtor, the

    Chapter 7 Trustee and all parties on the mailing matrix.



                                        END OF DOCUMENT
       Case 11-51844-wlh              Doc 34 Filed 04/08/20 Entered 04/09/20 01:25:48                               Desc Imaged
                                            Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 11-51844-wlh
Mark A. Richards                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: sls                          Page 1 of 1                          Date Rcvd: Apr 06, 2020
                                      Form ID: pdf492                    Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 08, 2020.
db             +Mark A. Richards,   1861 Windsonr Creek Dr.,    Conyers, GA 30094-5833
aty            +Craig Z. Black,   The Semrad Law Firm, LLC,    Sterling Point II,   303 Perimeter Center North,
                 Suite 201,   Atlanta, GA 30346-3425
aty            +Craig Z. Black,   The Semrad Law Firm, LLC,    Sterling Point II,   Suite 201,
                 303 Perimeter Center North,    Atlanta, GA 30346-3425
dft            +Carrington Mortgage Services LLC,    1180 West Peachtree St NW,   Suite 1800,
                 Atlanta, GA 30309-3407
14010635       +American Express,   c/o Becket and Lee LLP,    Po Box 3001,   Malvern, PA 19355-0701
14010637       +Bac Home Loans Servici,    450 American St,   Simi Valley, CA 93065-6285
14010638       +Bank Of America,   Po Box 17054,    Wilmington, DE 19850-7054
14010640      ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: Citibank Sd, Na,     Attn: Centralized Bankruptcy,   Po Box 20507,
                 Kansas City, MO 64195)
14010643       +Zwicker & Associates PC,    80 Minuteman Rd.,   Andover, MA 01810-1008

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcy@culsllc.com Apr 06 2020 23:25:01      The Credit Union Loan Source, LLC.,
                 5036 Clark Howell Hwy,   College Park, GA 30349-6064
14010639        E-mail/Text: brnotices@dor.ga.gov Apr 06 2020 23:23:51      Bart L. Graham,
                 State of Ga Revenue Commission,   1800 Century Center Blvd. NE,    Atlanta, GA 30345
14010641       +E-mail/Text: bankruptcy@culsllc.com Apr 06 2020 23:25:01      Credit Union Loan Sour,
                 5020 Clark Howell Hwy,   College Park, GA 30349-6064
14010642       +E-mail/Text: sbse.cio.bnc.mail@irs.gov Apr 06 2020 23:23:24      Internal Revenue Service,
                 P.O. Box 7346,   Philadelphia, PA 19101-7346
14016588       +E-mail/Text: usagan.bk@usdoj.gov Apr 06 2020 23:24:24     U. S. Attorney,
                 600 Richard B. Russell Bldg.,   75 Spring Street, SW,   Atlanta GA 30303-3315
                                                                                             TOTAL: 5

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14010636*        +American Express,   c/o Becket and Lee,   PO Box 3001,   Malvern, PA 19355-0701
14016587*         Internal Revenue Service,   P. O. Box 7346,   Philadelphia PA 19101-7346
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 08, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 6, 2020 at the address(es) listed below:
              Grant E. Schnell   on behalf of Defendant   Carrington Mortgage Services LLC
               grant.schnell@hklaw.com, cindy.black@hklaw.com
              Martha A. Miller   mmiller@mmillertrustee.com, mam@trustesolutions.net
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
                                                                                            TOTAL: 3
